—Appeal unanimously dismissed without costs. Memorandum: Respondent’s appeal from the fact-finding order in this permanent neglect proceeding must be dismissed. Family Court Act § 1112 (a) permits appeals as of right from intermediate orders only in abuse and neglect cases. We interpret that section to apply to abuse and neglect cases brought pursuant to Family Court Act article 10, which may involve immediate risk to children. We conclude that the right to an intermediate appeal under Family Court Act § 1112 (a) does not apply to permanent neglect cases brought pursuant *959to Family Court Act article 6. Petitions in such cases do not lie unless the children have been in foster care for more than one year (see, Family Ct Act § 614 [d]), and thus, those children are not at immediate risk. No application has been made for permission to appeal. (Appeal from Order of Onondaga County Family Court, Bersani, J.—Permanent Neglect.) Present—Pine, J. P., Balio, Fallon, Callahan and Davis, JJ.